Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re claim 1

Sun US2017/0147868 discloses:


A computer-implemented method for facial attribute recognition in digital images, the method being executed by one or more processors and comprising: 

receiving an input image comprising at least one face (see abstract note the method uses face images); 

processing the input image through a global transformation network to provide a set of global transformation parameters (see paragraph 46 note parameters are used for a local transformation); 

applying the set of global transformation parameters to the input image to provide a globally transformed image (see paragraph 46 note the image is global transformed); 




processing the image through a part representation learning network to provide a set of local features (see paragraph local features are extracted); 



and outputting a label representing at least one attribute depicted in the input image based on fusing at least one global feature from the set of global features, and at least one local feature from the set of local features (see paragraph 49 see paragraph 49 note that face similarity is based on global and local fatures ).


The prior art of record does not disclose processing the set of global features through a part localization network to provide a set of part localization parameters;  applying the set of part localization parameters to the globally transformed image to provide a locally transformed image; in combination with the above features.

Claims 8 and 15 contain similar allowable subject matter. The remaining claims depend from these allowable claims.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669